 SCHWEBEL BAKING COMPANY35Schwebel Baking Company and Jack E. Walsh. Case8-CA-1 1313April 25, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 19, 1979, Administrative LawJudge Thomas E. Bracken issued the attached De-cision in this proceeding. Thereafter, the ChargingParty filed exceptions and a supporting brief, andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge:This case was heard before me in Youngstown, Ohio, onJuly 10-12 and 24, 1978. The charge was filed by JackI The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I In adopting the Administrative Law Judge's conclusion that Re-spondent did not violate Sec. 8(aX3) and (I), Members Penello andTruesdale agree with the Administrative Law Judge that, for the reasonsstated by him, Chatham Manufacturing Company, Inc., 221 NLRB 760(1975), enfd. 538 F.2d 323 (4th Cir. 1976), and Precision Castings Compa-ny, 233 NLRB 183 (1977), are distinguishable from the instant case. Theyadditionally note that they previously have indicated their disagreementwith Precision Castings, as stated in their separate dissenting opinions inGould Corporation, 237 NLRB 881 (1978), enforcement denied 612 F.2d728 (3d Cir. 1979) (amended March 13, 1980).Member Jenkins dissented in Stop d Shop, Inc., 161 NLRB 75 (1966),cited by the Administrative Law Judge in support of his dismissal of the8(a)(3) complaint. Member Jenkins notes that while Respondent in thatcase did have a lawful reason to discharge the union steward, the dis-charge was, in his view, in fact motivated by a desire to discourage unionactivity. Member Jenkins finds in this case no corresponding pattern ofbehavior by Respondent indicating that the asserted reason for dischargewas pretextual.249 NLRB No. 5E. Walsh on August 25, 1977, and the complaint wasissued on February 7, 1978. The issue in this case iswhether the Respondent, Schwebel Baking Company,discharged Jack E. Walsh and Henry George Budakeron August 17, because of their efforts to carry out theirduties as shop stewards of Bakers' Union Local No. 19,in violation of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended.Upon the entire record, 2 including my observation ofthe demeanor of the witnesses, and after due considera-tion of the oral argument of the General Counsel, andthe briefs filed by the Charging Party and the Respond-ent, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, an Ohio corporation, is engaged in theproduction of bread and other bakery products at itsbakery in Boardman, Ohio, where it annually ships prod-ucts valued in excess of $50,000 directly to points locatedoutside the State of Ohio. The Company admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDBakers' Union Local No. 19 is a labor organizationwithin the meaning of Section 2(5) of the Act.3III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor a number of years, the Respondent has operated acommercial bread-baking company, producing whitebread, hearth-baked bread (hard crust), and wiener andsandwich buns. Since at least 1958, when Anthony A.Santangelo became the union steward, the Company hasbeen a party to collective-bargaining agreements with aUnion. In 1972, there was a merger of Local 1194 andLocal 19, with Local 19 becoming the surviving union,and the bargaining representative of the Respondent'sbakery employees. In 1972, Santangelo ceased being asteward. Henry George Budaker served as a stewardfrom 1971 to 1974, and from October 1976 until his dis-charge in August. Jack E. Walsh served as shop stewardfrom 1972 to 1974 and from October 1976 until his dis-charge. At the time of the discharges, there was a thirdshop steward, Raymond Cmil, Jr., who had served since1975. All stewards were elected by members.On November 7, 1975, the Respondent, as a memberof the Bakery Employers' Labor Council, entered into aAll dates are in 1977, unless otherwise stated.2 The transcript of the hearing contains various errors, particularly inrelation to times of events. In the absence of any motion to correct thetranscript. I have not undertaken to do so on my own motion, and be-lieve that the transcript of the testimony of the witnesses, coupled withthe exhibits, is sufficiently accurate to permit the Board to carry out itsstatutory functions.3 In the complaint, the Union's name is set forth as Bakery & Confec-tionery Workers' Union, Local 19, but in the collective-bargaining agree-ment received into evidence as Jt Exh I the name is set forth as Baker'Union Local No 19.' The complete name of this union does not appear in the recordSCHWEBEL BAKING COMPANY 35 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreement with Local 19, that waseffective from June 8, 1975, until July 2, 1977. Thisagreement was in effect on August 17, as admitted bythe Charging Party in his brief, although the mechanicsused to extend it are not set forth in the record. Ariticle111, section 13, thereof, in pertinent part, sets forth thefollowing right of a steward:The privilege of stewards to leave their work with-out loss of pay is extended with the understandingthat the time will be devoted to the prompt han-dling of grievances and will not be abused.Article VII, entitled "Job Security," covers the dis-charge of an employee, as follows:The Employer shall give one (1) week's advancenotice to the Union of its intention to discharge anyemployee or lay off any employee except in case offighting, drunkenness from alcohol or drugs, dis-honesty, disorderly conduct, and insubordination.The question of whether or not such dismissal iswithout just cause may be referred by the Union tothe Grievance Committee and to arbitration pro-ceedings as provided in Article XV hereof.The record is clear that, during the years in whichWalsh, Budaker, Santangelo, and Cmil had served asstewards, they were allowed to leave most job assign-ments to try to handle an employee's grievance, prior towriting up a written grievance. George Green, the direc-tor of manufacturing, admitted that stewards could leavetheir work stations to handle a grievance if they wereable to do it in a few minutes. The record is also clearthat, when a steward left his job assignment to handle agrievance, he secured a relief, if he was operating auto-matic machinery that could not be left unattended.Walsh testified that he never had any problem at anytime leaving his work station to handle a grievance. Bu-daker testified that he had never been denied the right toleave his station to handle a grievance, nor had he everbeen disciplined for leaving and handling a grievance.Santangelo also testified that he had never been deniedpermission to leave his work area to handle a grievance.B. The Events of August 1751. Prior to 12 p.m.On the morning of August 17, Anthony D. Santangelopunched in at 8:42 a.m., to begin his duties as a panstacker.6Santangelo was a veteran employee, havingcommenced working for the Company in 1957. InMarch, an automatic pan stacker had been installed, butit was not functioning on this date, and Santangelo was' As will be evident in setting forth the testimony of General Counsel'switnesses, and the testimony of the Respondent's witnesses, there aresharp differences as to the times that various events occurred during thisday. While some of these differences are not material, others are, andthese will be subsequently resolved herein.I Unlike most factory production employees who commence work as abody at the same time, shut down for lunch as a group, and leave as agroup at the same time, these bakery employees commence work, go tolunch, and leave at staggered hours, so as to fit their work periods intothe baking schedule.required to stack the pans on the conveyor belt by hand.Shop Steward George Budaker who had punched in at9:28 a.m., was operating a divider machine on the hearthgoods line, when he was approached by George Green,the director of manufacturing. Budaker testified thataround 10:30 a.m. Green told him that he was havingtrouble with Santangelo, that Santangelo was refusing todo his job, and that if he did not do it, he was going tofire him. Budaker and Green then went over to the panstacker, and, after some discussion, Green told Santan-gelo that if he did not do the job the way he wanted itdone, he was going to fire him.' Shop Steward JackWalsh, who had punched in at 8:59 a.m., testified thatBudaker told him, about 10:30 a.m., that Green had in-formed him that unless Santangelo put the pans on theconveyor belt faster, he was going to fire him.Budaker further testified that, about 11:30 a.m., he hada break, and walked to the rear of the bakery to thebread oven, and talked to its operator, Douglas Chan-dler. At this time, Richard Schneider, the plant produc-tion superintendent and next in authority to Green, ap-proached them and they discussed Santangelo's job per-formance. Schneider concluded the conversation by stat-ing that Santangelo was not doing his job the way man-agement wanted it done, and if he did not do it manage-ment's way, "we are going to fire him."During this period, Santangelo wanted a relief so thathe could go to the bathroom. He testified that he was re-lieved "in and around noon." Walsh testified that he sawthe relief man relieve Santangelo about 11:30 to 11:45a.m.Green testified that at approximately 11 a.m.,Schneider approached him about production problems inSantangelo's work area, and that he and Schneider thenwent to that production area.8Here, Green told the di-vider operator9to run the machine at its establishedspeed at all times, and also told Schneider to keep theproduction flow going. At approximately 11:30 a.m.,Green returned to the same production area, and in-formed Budaker and Santangelo that, if Santangelo couldnot keep up, he would be fired. At this same time, healso told Schneider, that, if the line had to shut downagain, he should send Santangelo home.2. 12 to 12:30 p.m.a. According to General Counsel's witnessesSantangelo testified that he left the bathroom "aroundnoon" and returned to his work area when Schneidertold him that he wanted to talk to him; Santangelo in-formed Schneider that he was going back to work, andSchneider replied by telling him, "I want you to go overthere and punch your card out." Santangelo then askedhim what for, and was told for not keeping up with pro-duction. Santangelo further testified that this occurred"something after twelve."'° Santangelo then askedSchneider if he really meant it, and was told yes, andI Santangelo placed this conference at 10:45 until after 11 a.m.a Schneider corroborated Green's testimony throughout the hearing.a A divider operator receives dough from the mixing department, andoperates a machine that cuts the dough into proper weights.IO The discharge of Santangelo is not an issue in this case SCHWEBEL BAKING COMPANY37again was told to punch his timecard out. Santangelothen waved his hand to Budaker, who "was looking inmy area," and motioned for him to come over. " WhenBudaker arrived, Santangelo left without any conversa-tion, and went to Jack Walsh's work station. Walsh oper-ated two mixers for the white bread line. According toSantangelo, Walsh told him that he would be over assoon as he kicked the dough out of the mixer. Whenasked on cross-examination what time this was, Santan-gelo replied, "Around after 12:00, 12:15, 12:30." Santan-gelo then went back to his work area, and sawSchneider, Budaker, another employee, John Homrigou-sen, who was now putting pans on the conveyor. He fur-ther testified that Walsh "came right in a matter of aminute or so, he came right behind us." When Walsh ar-rived, Schneider left, and came back with Green.At this time, according to Santangelo, Green,Schneider, himself, Budaker, and Walsh were present.When asked if anybody said anything, he replied,"George Green says yes, that's right, he's fired." WhenWalsh proposed that they discuss it, Santangelo testifiedas follows:George Green told Jack Walsh, you got a doughdue out at 12:40 and Jack says, I'm over here onunion business on behalf of Tony and George saysJack, go back to work or you are fired. Jack says,I'm on union business and George repeated it againand then he said [Jack], you are fired.Santangelo then testified that about 5 minutes beforethat, Walsh had told him to go back to work, and thathe had attempted to do so. However, Green had comeright behind him, and pushed the pans out of his hand,and Schneider then told Green to "call the cops." San-tangelo stated that it was shortly after 12:30 p.m. whenWalsh was fired by Green a second time, and that hehimself left 30 to 40 seconds later, and went to the bak-ery's lunchroom.Budaker testified that "around noon," Santangelo mo-tioned for him to come over to the pan stacker area, and,when he arrived, Santangelo told him that he had beenfired by Schneider. Santangelo then went to get Walsh,leaving Budaker and Schneider near the stacker. Budakerthen asked Schneider to get the person who had givenSchneider the order to fire Santangelo, fixing this time as"12:00 or shortly after 12:00." Budaker then claims hewent back to his work station to check his job, and re-turned at "12:15, 12:20 roughly."Budaker testified that when he walked the short dis-tance back to the production area, Santangelo had re-turned, Walsh was coming from his mixer, and Greenand Schneider were present. Budaker then asked Greenwhy Santangelo was fired, and was told that it was be-cause he was not doing his job. Walsh then told Santan-gelo to go do his job and show the group what the prob-lem was. When Santangelo started to do his job, Green" Budaker's machine was located in the same production area thatSantangelo worked in, and both employees' work stations were readilyvisible to the other. Walsh's work station was separated by a wall fromSantangelo's and Budaker's work stations, with a doorway set therein,and was about 30 feet from the pan stackerstopped him. When asked what happened then, he testi-fied as follows:A. Then George Green told Jack Walsh to goback and do his job.Q. Did Walsh say anything?A. Walsh said, I'll return as soon as I am finishedhandling this grievance.Q. Was there any reply by Green?A. Not to my best recollection, no, Green saidthere is no problem, Tony is fired. I want you to goback to your station or you are going to be fired.Q. Did Jack say anything?A. Jack repeated himself that he was handling agrievance and he would return as soon as he wasdone.Q. Did Green say anything?A. Yes, George Green said if you are not goingback now, you are fired.Q. Then what happened?A. George Green left and Dick Snyder left.Q. Approximately what time did George Greenand Dick Snyder leave?A. I'd say 12:15, 12:30.Q. Then, what did you do?A. I went back to check on my machine to makesure everything was set up right and still runningproperly.Q. Then what happened?A. I looked back over towards Tony's work sta-tion and Mr. Green had returned.Q. Continue?A. I walked back over there to Tony's stationand Mr. Green was telling Jack Walsh again, hesays, you will have to go back and throw out thedough.Q. He was telling Jack Walsh what?A. Go back and throw out the dough and havethe dough out on time.Q. Did Jack say anything to that?A. Jack repeated himself. He said I am on unionbusiness and I will return as soon as I am done.Q. Did George Green say anything?A. George Green said well, if you are not goingback you are fired.Q. Approximately what time is this?A. 12:35Walsh testified that the time at which Santangelo cameto him in the mixing room was 12:15 p.m. After beingtold by Santangelo that he had been fired by Schneider,and told to punch his card out, Walsh advised Santan-gelo that he had one more dough to kick out of themixer,t2and then he would come over. Walsh testifiedthat he kicked the dough out of the mixer at 12:20 p.m.,marked his dough sheet, that the next time dough wouldbe due out was 12:40 p.m., so that he would not be re-quired to be back at his mixer until 12:40. He thenwalked 30 feet to the pan stacking area where he said thefollowing employees were present: Santangelo, Budaker.12 The mixer was a stainless steel drum, about 4 to 5 feet in diameterand 5 feet highSCHWEI3EL flAKING COMPANY 37 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoe Diamond, Timmy Best, and Jim Donnelly,'3as wellas Green and Schneider. General Counsel then askedWalsh to tell again what Green said to him, if anything.A. He told me that I should return to work.Q. Did you say anything to George Green?A. Yes, I did.Q. What did you say?A. I informed Mr. Green that I was there per-taining to union business on Tony's behalf.Q. Did you tell him anything else?A. No, I didn'tQ. Did George Green say anything to you?A. Yes. He informed me that I was fired.Q. Did he say anything else to you?A. Yes. He repeated it three times. He repeated itthree different times.Q. What did he repeat?A. Return to work, return to work, return towork.Walsh testified that Lis best estimate of the time he wasfired was 12:20 p.m. Then, a "few" minutes after he wasfired, he told Santangelo to go back to work, and, whenSantangelo tried to put pans on the conveyor belt, Greenslammed the pans down, and told Santangelo that he hadbeen fired. Green then informed Schneider that heshould call the police. Walsh testified that he did nothear Green at any time tell Schneider to punch Santan-gelo's card out, but that he did hear Schneider tell Greento punch his, Walsh's card out. Walsh further testifiedthat when Green fired him, Budaker did not say any-thing.General Counsel produced testimony from two rebut-tal witnesses, Jim Donnelly and Tim Best, who bothworked in the tank area, near the pan stacking area, andwere friends of Walsh. Donnelly testified that, shortlyafter noon, he saw Green, Schneider, Santangelo, Bu-daker, and Walsh together, after Santangelo had beenfired. When asked by General Counsel what he heard, hereplied, "mostly just arguing back and forth. Everybodywas talking at one time. You really couldn't hear muchof what they were saying." When asked if he heard any-thing that was more specific than just arguing, he re-plied, "Yes, I heard Mr. Green tell Jack Walsh he wasfired." He further testified he heard it about 12:20 or12:25 p.m., at a distance of 12 feet away, as he was walk-ing past the group to the timeclock.14After he heardthis, he punched his card out, at "some time around"12:25 p.m., and went home.On cross-examination, Donnelly testified that he andBest punched out at the same time, and that he was"sure" and "positive" of this. He was then shown Best'stimecard which was punched out at 12:37 p.m., and re-plied that he too punched out then at 12:37 or 12:38 p.m.When shown his own timecard, with a punch-out time of' Neither Santangelo nor Budaker testified that Best or Donnelly wasin this group14 Both Donnelly and Best commenced work at 4:30 am. with ascheduled quitting time of 12 30 p.mlb All three of these employees were mixers, Jack Walsh, white bread,Richard Zeloniz, hard rolls, and David Brill, buns12:50, he admitted that his previously stated punch-outtime was incorrect.Best testified that he saw Walsh arrive in the area at12:15 or 12:20 p.m., and that he heard Green say some-thing to Walsh, while at a distance of 5 feet away. Hethen answered General Counsel's questions as follows:Q. To the best of your knowledge and recollec-tion, what did he say?A. He asked him what he was doing.Q. Do you recall what if anything Jack Walshsaid?A. He said he was on union business.Q. Did George Green say anything?A. Told him to return to his work station.Q. Did Jack say anything?A. He repeated he was on union business.Q. Did George say anything?A. He said you are fired.Best testified that he then stayed around a few minutesand walked up to the lunchroom, "because that is whereeverybody else was going, so I decided to follow." Hestayed in the lunchroom for 5 to 10 minutes thenpunched out at 12:37 p.m., as he saw a few people beingfired.b. According to the Respondent's witnessesSchneider testified that he discharged Santangeloaround noon, as he returned to the production area fromthe men's room, because the way he had been feedingpans on the conveyor was slowing down production.Schneider told him that he wanted him to go home, andto punch his card. At this, Santangelo asked him if hewas serious, and when Schneider answered that he was,Santangelo hollered to Budaker, "George, Dick is send-ing me home, what do you want me to do." Budakerthen walked over to Schneider and told him that he"better see Green and get this straightened out rightnow, because if Tony goes we all go." Schneider thentold Budaker that he was running the shop and thatTony was to punch his card and go home. Schneider,when asked if there was a reply, testified: "George im-mediately then, he hollered Jack, he said shut it down.He says, Richard, shut it down. He says, Dave shut itdown."5With that, Schneider went immediately toGreen's office, and informed him that he had fired San-tangelo, and that "they were shutting the shop down.Green went into Paul Schwebel's office for a minute orso, and then Schneider and Green proceeded to the pro-duction area arriving at about 12:05 or 12:06 p.m. Herethey met Walsh, Budaker, and Santangelo.Green testified that when he arrived at the area, heverified Schneider's decision to fire Santangelo'6andWalsh then informed him that there would be no more' At a hearing on December 6, before a referee of the Board ofReview of the Ohio Bureau of Unemployment Services, involving thedischarge of Walsh, Green had testified that Schneider had come to himat 12 noon and informed him that Budaker had told him there would be awalkout if Santangelo were fired, and that this was before Santangelowas fired. SCHWEBEL BAKING COMPANY19production until Santangelo was put back to work.Green then told Walsh it was specifically against thecontract for the employees to engage in a work slow-down or stoppage, that there was a grievance procedurethey should follow, and that they should go ahead andfile the grievance. Walsh replied that, "We don't have acontract, there is no grievance procedure." Green statedthat there was a contract, as a "continuance clause" in itkept the contract in effect. '7 It was at this time, Greentestified, that Walsh told Santangelo to go back to work,and when Santangelo picked up a pan, Green put hishand on it, told him he was fired, and then toldSchneider to get his card and punch it out. Green ad-mitted that during this conversation Walsh told him thathe was on a break, and, as Green understood the situa-tion, he was on a break.Schneider testified that he immediately went to the ti-meclock and punched Santangelo's card out at 12:09 p.m.as shown on the Respondent's Exhibit 3, Santangelo's ti-mecard. Schneider then came back to the group in theproduction area, and Green told him to go see what timethe next white slice dough was due out of the mixer.'8Schneider then went to the adjacent mixing room,checked Walsh's dough schedule, and returned to theproduction area about 12:10 or 12:11 p.m., where he toldGreen that the next dough was due out at 12:40 p.m.'9Green then told Walsh that he had a dough due out at12:40 p.m., and that he expected him to get it out at thattime, to which Walsh replied, "George, I can't hearyou." Green again told Walsh that there was a doughdue out at 12:40 p.m., and that he expected it to bekicked out, and again Walsh answered that he could nothear him.20Green next told Santangelo several times toleave the premises as he had been fired, and when San-tangelo refused, Green told Schneider to call the police.Green and Schneider then proceeded to Schwebel'soffice to discuss the situation, about 12:15 or 12:20 p.m.3. After 12:30 p.m.a. According to General Counsel's witnessesWalsh testified that at approximately 12:30 p.m., heleft the production area where he had been discharged,and went to the bread wrapper area to try to find RoyCmil, the third steward. Not finding him there, Walshwent to the lunch area and there ran into Cmil where hetold him that he and Santangelo had been discharged.Walsh described the conversation as follows: "Ray and Idiscussed the matter. It was a mutual agreement that weshould call the Union Hall and notify them that he hadbeen fired and I had been fired also." They then pro-ceeded to the conference room where Cmil called Local1? Walsh denied that Green mentioned a grievance procedure or thatthere was a contract, or that the contract procedures should be followed.L On this date the Company was making 7,200 loaves of sandwichbread per hour.'1 While Santangelo denied remembering that Green asked Schneiderto check the dough sheet, Budaker admitted that Green and Schneiderdiscussed the dough schedule, and that Schneider left the production areato go through a door that led to the mixing area, where Walsh kept hisdough sheets, and then returned to the pan Stacking area about 12:35p.m.20 Walsh denied that he said, "I can't hear you19 in Cleveland. Upon completing the telephone call,Cmil told Walsh that he had talked to a business agent,and, if any members had been fired, to keep them in thelunchroom until the union officials arrived.Following the telephone call, Walsh and Cmil attempt-ed to leave the room, when Green and Schneider ap-peared. Green stuck his right arm directly across thedoor jamb, and Cmil ducked under Green's arm, fol-lowed by Walsh. The two employees walked down thedock, followed by Green, who was screaming at both ofthem, "Return to work you are fired, return to work youare fired." Walsh did not say a word but continueddown the dock on through the double door that led tothe production area. At this time, Green ran directlyaround in front of him and, "He told me that I had beenfired." This occurred at 12:45 or 12:50 p.m., Walsh didnot say anything in reply, and went to the bathroom,then to the lunchroom. When he arrived in the lunch-room, he found 10 to 15 other employees there.Finding Santangelo still in the lunchroom, Walshplaced his grievance book on the table and attempted tofill out a grievance for him, at roughly I p.m. The policearrived while Walsh was trying to write the grievance.However, Green walked into the lunchroom and in-formed Walsh "that I was fired again." At that timeWalsh was aware that "There were quite a few peoplefired."Budaker testified that following Walsh's discharge at12:35 p.m. in the pan stacking area, he had returned tohis work station, ran one more dough, cleaned his ma-chine for the next dough, and at 12:45 p.m. told his crewthat, as soon as they were done with the dough, theycould take their lunch or break. Budaker then went tothe lunchroom at 12:55 p.m. for his lunchbreak. Here, hemet Walsh about I p.m., and they then walked to theproduction office, to check if Walsh's and other employ-ees' timecards had been punched out. Unable to find thetimecards, they then decided to go to the bread wrap-ping area to talk to the other steward, Cmil. The twostewards proceeded through the doorway near the pro-duction office toward the wrapping area, when Greencame the other way at approximately 1:40 p.m. Accord-ing to Budaker, Green grabbed him by the arm and said,"Wait, I want to talk to you." Budaker then testified asfollows:A. Well, I told George, well, talk to me, youdon't have to grab me to stop me. He told me, hesaid you have to go back to work. I told him Iwould go back to work as soon as I was done withthis problem, handling this grievance.Q. What did George Green say to that, if any-thing?A. He told me there is no grievance.Q. What did you say?A. I told him I said, 20 people, maybe more arefired, I think that is a heck of a grievance.Q. What did he say?A. He said I want you to go back to your job.Q. What did you say, if anything?A. I said I will go back as soon as I am donewith this and if I do go back, there is nothing to do,SCHWEBEL BAKING COMPANY 39 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou fired my whole crew. You've fired my mixer,what would you like me to do when I go back?Q. Did he explain what he wanted you to do?A. He said he didn't care what I did, sweep thefloor, sit down, it does not matter, just go back.Q. What did you say if anything?A. I told him, well, I can't do that until I handlethis grievance.Q. Was there any further conversation betweenyou and Mr. Green at that time?A. Well, he told me I was fired.Budaker testified that after being fired he tried to talk toGreen some more, both were a little bit loud, when, "Heput his clipboard on my chest there and wrote my namethere and repeated that you are fired and pushed meaway with his clipboard." Budaker then took Green'sarms and moved them away, and left the area. Walsh tes-tified that he was standing right alongside of Budakerwhen this confrontation took place, and corroborated histestimony in large extent, but did testify that there wasno pushing or shoving at all.Charles F. Hart, who had been putting on pans thatday, was called by the General Counsel, and testified pri-marily on the incident concerning Budaker's discharge.Hart stated that he was coming through an aisleway forthe timeclock in the production area, going towards thewrapping area, when he came upon Green and Budakerfacing each other. He was sure that Schneider, Cmil, andBob Stricko, a foreman, were also present, but he wasnot sure if Walsh was there or not. Hart said he was 4feet away from the back of Green, who was also facingthe wrapping area. Budaker was facing Green, with allthree parties in a straight line. Hart testified that Budakertold Green that he was on union business and Green toldhim to go back to work and, when Budaker said no,Green told him that he was fired. At this time the argu-ment got "heated," and Stricko and Schneider, whowere about 10 feet away, "got in and tried to separate"them. On cross-examination, when Hart was asked if hesaw Green place a clipboard on Budaker's chest, he re-plied, "I saw him writing something. I was standingbehind Mr. Green so I couldn't make out what wasgoing on." Hart further testified that he did not see Bu-daker push Green, that it was just a heated argument.b. According to the Respondent's witnessesGreen testified that, after he left the production areaand went to Schwebel's office, he got Santangelo'srecord out and talked things over with Schwebel forabout 20 minutes. Believing that there was no moredough to mix, and that the bakery would soon be out ofproduction, the decision was made to call the police andhave Santangelo removed. The police were called bySchwebel at 12:44 p.m., as set forth in the Respondent'sExhibit 17(b), the Boardman police call record.2tGreenand Schneider then went to the dock, met the police21 The same call record states that the police arrived at 12:51 p.m andleft at I:10 I credit this time of 1:10 p.m. over the 1:20 p.m. set forth onResp. Eh 17 (a), as that is a radio log summary of many calls receivedhy the police, with the times obviously taken from the times set forth inthe individual call record slips.upon their arrival, went to the lunchroom with them,and pointed out Santangelo. After the police had somediscussion with Santangelo, Budaker, and Cmil, Santan-gelo agreed to leave and walked out with the police.Green then wanted to get production going, so hewent looking for the employees to tell them to return towork. The firEt employee he met was David Brill, andhe told him to go back to his work area, and be preparedto throw out a bun dough. When Brill refused to do it,Green fired him. Green then went to his office andpicked up a clipboard so that he could record the eventsthat were going on. On leaving his office, about 1 p.m.,Green met Cmil and Walsh coming out of the thriftstore. Green told Walsh that he had a dough to kick out,and that he wanted him to go to his work area, to whichWalsh replied, "I can't hear you." Walsh walked pastGreen, Green followed him and Green told him that hehad a dough to kick out, to return to his area and kickout a dough or he would be fired. Walsh again replied,"I can't hear you," and then Green told him he wasfired. Green asked Cmil if he was engaged in a workstoppage and, when told that he was not and that Strickohad relieved him to take care of union business, Greenaccepted this answer.Green conferred again with Schwebel, informing himthat he had fired Walsh. He then went to the lunchroomabout 1:15 p.m. , where he saw "quite a few" people. Hetold everybody who was not on lunchbreak to leave thelunchroom and return to their work stations. When therewas no general movement, Green called the names ofGeorge Semer, Bryan Svetlack, Charles Hart, and JohnZomida, and when they refused to return to work, hefired them. He then went into the shop to check itsstatus.About 1:45 or 1:50 p.m., Green went looking for Bu-daker to tell him to return to work, and saw him in thedock area about 15 feet ahead of him, heading towardsthe wrapping area. As Green called to him that hewanted to talk to him, Budaker turned around andcharged at him with his hands in the air hollering, "don'tyou tell me what you are going to tell me," and that hewould knock Green's head off. He then pushed Greeninto the open swinging doors of the aisleway, knockinghis head against the door. At this time Green told him,"Now you are fired." With that, Budaker grabbed andshoved Green, Schneider got in between them, andGreen escaped to the adjacent production office. Greendenied that he put the clipboard on Budaker's chest.Schneider, who was with Green, corroborated Green'stestimony as to this confrontation, and further testifiedthat Stricko was present, and both had held Budakerback from further contact with Green.Robert G. Stricko, the production supervisor in thewrapping department, testified that as he came from thewrapping area he saw Budaker facing Green in the hall-way, between the production office and the wrappingarea. It was between 1:45 and 2 p.m. and Stricko wasabout 10 feet away. He saw Green hit the door with hisback, roll off the door, and then go into the productionoffice. Stricko "stopped" Budaker, and then went to theproduction office, where he stood in the doorway with---- SCHWEBEL BAKING COMPANY41Schneider, blocking any entry from the "group" whofollowed.Cmil, who was working as a bread wrapper operatoron August 17, punched in at 10:55 a.m. He testified thathe went to the lunchroom on a break at approximately12:30 p.m., where he ran into Walsh. Walsh told him"they had fired Tony Santangelo and they were gettingeveryone into the lunchroom."22Cmil then asked Walshif he had called the Union in Cleveland and informedthem that the Company had fired an employee, and wasadvised that he had not. Cmil then suggested that theycall Cleveland and tell them what was going on.23Cmiland Walsh then proceeded to the thrift store and Cmiltelephoned the Union, finally talking to a business agent:"I explained that they had fired Tony Santangelo and theemployees were beginning to sit down in the lunch-room." He was told business agents were in the area, andwould be there shortly.Cmil left the store and went back to his wrappingarea, as he knew bread would be down shortly. He thenasked his supervisor, Stricko, if he could have someoneto relieve him, because he had union business to attendto; Stricko replied that he would watch the machinesuntil he could get a relief.24Cmil then left and wentback toward the lunchroom where he saw Walsh andBudaker. At this time Cmil saw the police leave withSantangelo, and he then suggested that they go seeSchwebel and try to get things straightened out beforethey got out of hand. Cmil and Walsh did go to Schwe-bel's office, but he would not meet with them. Cmil andWalsh then went to the telephone, and Cmil again calledthe Union in Cleveland, and was told that the officialswere on their way. Cmil did not know at this time thatWalsh had been discharged. Cmil and Walsh then startedto leave the thrift store, when they encountered Greenabout I p.m. Cmil then testified as follows:George blocked the door and put his hands acrossthe door. He told Jack he had a dough due out, goback in the mixing room.Jack said he couldn't hear him. I kind of got out ofthe room and went under his arm. Jack kind of gotaround him someway and George got around infront of us again and he told Jack, you have adough due out, go back in the mixing room andJack said I can't hear you George.We moved a little further on the dock, just a fewsteps at a time we were going. George said for thethird time, Jack I want you to go back to themixing room you have a dough due out. Jack says Ican't hear you. George said you are fired Jack.2' The Charging Party pointed out to Cmil that in his prehearing affi-davit he had stated "He [Walsh] responded that the men had walked offthe job in protest of the firing of Tony Santagelo earlier that day." I donot find this to be a contradiction of Cmil's testimony above but findeach statement to be a logical adjunct of the other.'s Cmil had been elected steward in January 1975, and served in thatcapacity until June 1978, when he became a production supervisor." Stricko corroborated Cmil's testimony as to this relief, and placedtheir conversation as having occurred between 12:45 and I p.m.Cmil also testified that he considered himself andWalsh to be engaged in union business when the twotelephone calls were made to Cleveland, and when theywent to speak to Schwebel.4. Stoppage of workThe Respondent called various rank-and-file employ-ees as witnesses, and produced much testimony in orderto try to prove that Walsh and Budaker had called awildcat strike after Santangelo was fired. However, itmust be kept in mind that the Company does not claimthat either Walsh or Budaker was discharged becausethey called an unauthorized strike. It is the Company'sposition that Walsh was fired because he refused to obeya lawful order to return to work, and Budaker was firedbecause he assaulted Green. Even so, the events relatingto a shutdown after Santangelo's discharge are material,as they set the atmosphere in which both of these em-ployees were discharged, and will be briefly reviewed.Edward Kubis was a bread divider operator onAugust 17, on the line for which Walsh was the mixer.Kubis, whose work station was the closest to Walsh'smixer, testified that Walsh, accompanied by Budaker,came over to his job station and "told me to run out thedough, and we were going to meet in the lunchroom."Kubis then ran out all the dough he had. He did not fix atime for this conversation, but did testify that it wasbefore he went to lunch at 12:46 p.m., the time his time-card shows that he punched out for lunch. Kubis alsotestified that after his lunch, which ended at 1:07 p.m., asshown on his timecard, Budaker and John Zomida cameup to him and said to him that "they were all going towalk out" and to come back to the lunchroom. Kubisdid this, but when he heard Green say that anybody wholeft the building was automatically fired, returned to hiswork station.On cross-examination, the Charging Party pointed outto Kubis that at the hearing before the Ohio Unemploy-ment Compensation Board when he was asked "Didanyone direct you to go into the lunchroom after youhad finished running your product," he had answered,"No." He also admitted that at the same hearing whenasked if he had any conversations with Walsh or Bu-daker or both on August 17, he had mentioned only oneconversation and that was with Budaker. I did not findKubis to be a credible witness, and I do not credit histestimony.David Brill was the bun mixer on August 17, and hetestified that he stopped mixing sometime around 10:30a.m. because his shop steward Budaker simply told himnot to throw out any more dough. He stayed by his ma-chine for a while, and then went to the lunchroom about11:30 to see what was going on. Later, when Brill re-fused Green's order to return to work, he was dis-charged. He was subsequently reinstated and dischargedagain in November for reasons not related to this case.Brill was a stolid, impassive witness who had no obviousreason to favor the Respondent, and I credit his testimo-ny that Budaker told him not to throw out any moredoughs. His asserted time estimates are obviously out ofline, but I do not find that these estimates affect the sub-stance of his testimony.SCHWEBEL BAKING COMPANY 41 42L)ECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn J. Sebest, who worked in the bagging depart-ment, testified that he returned from his lunchbreak at12:23 p.m., as shown on his timecard. Some time thereaf-ter, Budaker told him to shut his department down. A"little later" Sebest had a conversation with Walsh,which he describes as follows: "I told Jack that Georgewanted us to shut down but I said I only [have] two anda half years before retirement and George Green saidanybody that walks out of the bakery is going to befired. I was not going to walk out." He then quotedWalsh as saying, "Do what you have to do."Douglas Chandler, the bread operator, testified thatBudaker did not tell him to go to the lunchroom, he onlymade a "mere suggestion" that he do so. When Chandlerreturned from lunch at 1:17 p.m., he felt that there was astrike because his divider operator was not working. Healso told Budaker that he was not going to leave his areawith bread in the oven, that there would be no damageand, if he shut the oven down, it would be done proper-ly. He stated that Budaker agreed.George Semer was a molder operator on the hearthbread line, with the other members of his crew being:John Zomida, Charles Grubber, and Budaker. Sometimeafter Santangelo was fired, Semer stopped operating hismolder because, "We didn't have any dough. We ran outof the dough. George [Budaker] told us to go into thelunchroom." Semer's best estimate of the time he went tothe lunchroom was around 12 p.m. Semer refused toreturn to work and was fired.Richard Zeloniz, the hard roll mixer, testified that heknew that Santangelo had been fired and that Walsh andBudaker were intervening for him as shop stewards. Hewas by his mixer and saw that "nobody brought out atrough back" and realized it was 12:30 p.m. He askedBudaker what was happening, and was told that "mostof the guys are up in the lunchroom." Zeloniz then wentto the lunchroom.Brill, Sebest, Chandler, and Semer were all reluctantwitnesses for the Respondent, and obviously loyal unionmembers whose sympathies were with the dischargedemployees. Zeloniz was extremely hostile and argumen-tative. However, their testimony does establish that, afterSantangelo was fired, the employees gradually left theirjob assignments, stopped performing their regular duties,and assembled in the lunchroom, so as to constitute anunauthorized work stoppage.Hart, one of the General Counsel's witnesses, admittedthat he took his lunch at 12:30 a.m. because "there wasno work to do." Employees were standing around, and,since "there was no dough, there was no need for me toput pans on the conveyor." Walsh, in effect, admittedthat there was a work stoppage when he answered thequestion: "As a matter of fact, throughout from approxi-mately 12:25. Mr. Green and Mr. Snyder were trying toget the bakery back in operation." His affirmative answerwas "the bakery and the dock."C. CredibilityThe testimony of Walsh, Budaker, and Santangeloconflicted at numerous points with the testimony ofGreen, Schneider, Stricko, and Cmil. I have creditedGreen, Schneider, Stricko, and Cmil over Walsh, Bu-daker, and Santangelo, not only because of the demeanorof the witnesses, but also because of the inherent prob-abilities of the total testimony. The Respondent's wit-nesses impressed me as sincere and conscientious men,who told the facts in a direct, straightforward manner,exactly as they remembered them. Walsh was a tense, ar-gumentative, implausible witness whose testimony car-ried no conviction. For example, he admitted that hetold Santangelo to go back to work after Santangelo hadbeen fired, but denied that he was still functioning as asteward, answering, "How could I function as a stewardif I had already been fired." Later in his testimony, hecontended that, when he was in the lunchroom, he gotout his grievance book and tried to write up Santangelo'sgrievance. Certainly, the writing up of a discharge griev-ance is the function of a steward. Budaker was an eva-sive and inconsistent witness whose testimony gave thestrong impression of being fabricated. On being asked oncross-examination about what happened on August 17,the following colloquy took place.Q. It was work stoppage, wasn't it?A. I have no idea.Q. You don't know whether there was a workstoppage on August 17th?A. No, not at this time.Q. What time is this?A. I don't know.Q. You don't know what time?A. No.Q. When was there a work stoppage?A. I don't know if there was necessarily one.Santangelo was a brooding, unforthright witness, whosetestimony I could not credit when in conflict with thatof the Respondent's witnesses. Hart, Donnelly, and Bestwere, by far, the least impressive witnesses who testifiedduring this hearing. Hart was an evasive, equivocal wit-ness. The two rebuttal witnesses, Donnelly and Best,were nervous, twitchy witnesses, who constantly had tobe told to keep their voices up, used long pauses beforeanswering questions, and had very little recall of anyfacts. I do not credit their testimony and regard it as fab-ricated.D. Analysis and ConclusionsAccording to General Counsel, Walsh and Budakerwere terminated because they engaged in protected con-certed union activities. For Walsh, the handling of San-tangelo's grievance, and for Budaker, the carrying out ofhis duties as a steward. In addition, the Charging Partycontends that they, as stewards, were singled out from alarger group who had refused to work in exactly thesame way. According to the Respondent, Walsh and Bu-daker were discharged not because they engaged inunion activities, but because Walsh refused a properorder to return to work, and because Budaker assaultedGreen.As an initial premise, it is apparent that the Respond-ent has had a stable relationship with the Union formany years, an indication of lack of union animus. AltonBox Board Company Container Division, 155 NLRB 1025 SCHWEBEL BAKING COMPANY43(1965). The collective-bargaining agreement between theparties contains union-shop and binding arbitrationclauses, provides for the Union to serve as the exclusivehiring hall, and allows voluntary deductions for OhioDrive or COPE. Walsh, Budaker, and Santangelo wereunanimous that, in all the prior years in which they hadserved as stewards, they had never had any problem atany time in being able to leave their work stations tohandle a grievance.The record shows that mid-morning August 17, atenseness was developing in the bakery, over the mannerin which Santangelo was performing his duties. Greenmade several visits to observe the manual handstackingof the pans, and returned at approximately 11:30 a.m.25As Budaker admitted, Green told him that he was goingto fire Santangelo if he did not do his job correctly. Bu-daker promptly passed this information to his fellow ste-ward, Walsh, and later to Chandler, the operator of themain oven.Santangelo then went to the men's room prior to 12noon.26Santangelo returned around noon, and Schneiderthen told him to punch his card out and go home. San-tangelo waved to Budaker, who was watching the meet-ing, and requested that he come over as Schneider wassending him home. Budaker came right over and toldSchneider that he better get Green and straighten thisout right now, "because if Tony goes we all go."27When Schneider informed Budaker that he was runningthe shop, Budaker then hollered to the three mixers,Walsh, Zeloniz, and Brill, to shut down.Schneider immediately went to the executive office,and informed Green of what had happened. Santangeloalso left when Schneider did and went into the whitebread mixing room and told Walsh he had been fired andtold to punch his card out. Walsh then kicked his doughout of the mixer and, as he testified, marked his doughsheet to show that the next time a dough would be dueout was 12:40 p.m.Green and Schneider returned to the area about 12:05p.m., at which time Walsh also arrived, joining Santan-gelo and Budaker. Walsh forthwith told Green that therewould be no more production until Santangelo was putback to work. I fully credit Green's testimony that hethen told Walsh that it was contrary to the contract forthe employees to engage in a work stoppage, and thatthere was a grievance procedure, and that they shouldfile a grievance. Green was a veteran employee in thebaking industry having previously worked for the WardBaking Company and the National Baking Division ofthe A & P. The inherent probabilities of his testimonyare overwhelming, that the highest operating official ofthe Company would want to handle the Union's protestof Santangelo's discharge through the grievance and ar-bitration channels provided in the parties' collective-bar-gaining agreement, rather than through an economic2 I have generally credited the times asserted by the Respondent'switnesses over the General Counsel's witnesses whose approximationwere usually from 10 minutes to I hour prior to the Respondent's statedtimes.a6 Walsh testified he saw a relief man go to the pan stacker at 11:30 to11:45 a.m.a7 Budaker, Santangelo, and Schneider all placed this conversationabout noon.battle, by the employees walking out, and shutting thebakery down. There is no question but that the commer-cial baking of bread and rolls is a highly competitivebusiness, and customers must be served to retain theirbusiness. A shutdown plant would have done great busi-ness harm to the Respondent, and Green as an experi-enced manager, requested that Walsh and Budakerfollow the contract's grievance procedure, which wouldhave obviated any cessation of production.Walsh refused to follow the contract grievance proce-dure, denying that a contract existed, although as ad-mitted during the hearing, it clearly did. Walsh then toldSantangelo to go back to work, and when he attemptedto put pans on the conveyor, Green stopped him. At thispoint Green told Schneider to get Santangelo's timecardand punch it out. Schneider went immediately to the ti-mecard rack, which was a short distance away, andpunched Santangelo out at 12:09 p.m. While most of thetimes given by all witnesses were mental approximations,I find that this time of 12:09 p.m. is a firm beacon thatsupports most of the times I have credited herein.When Schneider returned, Green told him to go andsee when the next dough was due out of Walsh's mixer.Schneider went to the mixing room, saw Walsh's doughsheet, 28 and returned about 12:11 p.m. to report that thenext dough was due out at 12:40 p.m., and that he ex-pected him to get it out, and each time Walsh respondedthat he could not hear him. Since Santangelo had refusedto leave the plant, it is only logical that Green andSchneider would go to Schwebel's office to discuss whatto do next.Walsh's account of his noontime conversation withGreen does not mention anything about Green tellinghim that he had a dough due out at 12:40 p.m., and thathe was expected to get it out. Yet, both Santangelo andBudaker recalled it, as Santangelo testified that Greentold Walsh "again," "you will have to go back andthrow out the dough."In addition to crediting Green's and Schneider's testi-mony that Walsh was not fired at that time, I find thatthe inferences reasonably drawn from the testimony ofemployees solidly supports this finding. Walsh testifiedthat when he was fired in the pan stacking area, Budakersaid nothing. It is inconceivable that a veteran stewardseeing a fellow steward fired, would stand there speech-less and make no protest. Earlier, when Santangelo hadaccording to Budaker, only waved for him to come over,he had immediately gone to his assistance, and stronglycontested Schneider's order. It is true that Budaker saidnothing about Walsh being fired, and that was becauseWalsh had not been fired at that midnoon confrontation.Thereafter, the bakery was buzzing with talk aboutSantangelo being fired, but ony Santangelo, and notWalsh. Semer testified that Budaker came over to hismachine and told him they had fired Santangelo, andthat, even later, there was no discussion about Walshbeing fired. Zeloniz testified "everybody" was upset be-8 The dough sheet for August 17 was not produced by the Respond-ent as the Company only retains them for several weeks, and then dis-cards them. The only exception to this practice is the handling of theJuly 4 sheets, which are retained from year to year, that date being theheaviest baking day of the year.SCHWEBEL BAKING COMPANY 43 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause "they" tried to fire Santangelo. Brill learned ofSantangelo's firing in the lunchroom, but not of Walsh's.Chandler testified that when he went to the lunchroomat almost I p.m., "a group of guys were standing aroundarguing, and upon asking them what was going on, "theysaid Tony had been fired." Best, in describing the moodof the plant after he punched out at 12:37 p.r., stated"everybody was pretty upset with Tony being fired."Donnelly testified that as he and Best stood by the time-clock just prior to punching out, the two talked aboutSantangelo being fired, but nothing was said about Walshbeing fired.29If Walsh had been fired shortly after thefiring of Santangelo, certainly there would be as muchdiscussion of his firing, as there was of Santangelo, butthere was none.After Green and Schneider left the group, Walsh didnot do the obvious thing if he had just been fired, andturn to Budaker right then and there to handle his griev-ance, but claimed that he went looking for Cmil. Bu-daker did not offer to help Walsh in his purportedlyfired status, but, according to his testimony, went backto his machine, routinely took one more dough, ran thedough out, and told his crew they could take a break,and then he went to lunch. Certainly, these were not thereactions of a militant steward who had just seen abrother steward fired before his very eyes.It was no mutual agreement between Cmil and Walshthat caused the telephone call to the union office inCleveland. It was solely Cmil's idea when Walsh toldhim that Santangelo had been fired, and that they weretrying to get all employees to go to the lunchroom. OnSeptember 27, a little more than a month after that tu-multuous day, while Cmil was still a loyal shop steward,he had given an affidavit to the Board in which he re-ported that Walsh had told him that the men had walkedoff the job "in protest of the firing of Tony Santangelo."Certainly, if Walsh had told him that he had also beenfired, Cmil would have put that in his affidavit. Also,Cmil would have reported to the Union in Clevelandwhen he made his telephone calls, that both Walsh andSantangelo had been fired. However, he only reportedthat Santangelo had been fired, because that was theonly knowledge he had of any employee being fired.We then come to the time Walsh was actually dis-charged out on the dock sometime around 1 p.m. Thebakery was in an uproar, with most employees not work-ing. The police had come to evict Santangelo, and, asWalsh admitted, Green and Schneider were trying to getthe bakery back into operation. Green had already firedBrill when he refused to return to his work area, and thenext employees he met were Walsh and Cmil, as theywere coming out of the thrift store.As Cmil credibly testified, when Green told Walshthat he had a dough due out and to go back to themixing room, Walsh replied that he could not hear him.Twice again, Green repeated this to Walsh as they pro-ceeded down the dock, and both times Walsh's onlyreply was that "I can't hear you." Thus, when Green29 One witness, Hart, testified that when he went to the lunchroomaround "12:00 or a quarter to one," the employees were talking about thefirings of Walsh and Santangelo. As previously stated, I do not creditHart's testimony.fired Walsh, Walsh was clearly not functioning as a ste-ward, and made no claim that he was functioning as asteward, or that he was on union business. Certainly asteward acting in any degree of a reasonble mannerwould have told Green that he was on union business,and not ignored Green's instruction, nor replied in such atotally unresponsive manner. Walsh had been away fromhis work station for some 50 minutes, and he knew that adough had been due out at 12:40 p.m., and was now pastdue. Walsh knew that his job of mixing the dough wasthe start of the production process for the white bread,and, if he did not run the mixers, then physically removethe dough from the mixer and put it in a trough, andplace the trough on the floor, the divider operator, themoulder, and the oven operator would have no work.Walsh had totally abdicated his duties as a steward,and also as an employee, and his discharge was for causeand did not violate the Act.I also find that Budaker was discharged because he as-saulted Green. There undoubtedly was physical contactbetween the two men, after Green called out to him thathe wanted to talk to him. Budaker knew that Green hadhad Santangelo removed by the police, that Green hadalready fired a number of employees, and he was seeth-ing with anger when he charged Green, and pushed himinto the swinging doors. Certainly such violence by Bu-daker against a supervisor was not within the scope of asteward's duties, nor part of the collective-bargainingprocedure, and was sufficient grounds for Budaker's dis-charge. Budaker's claim that Green opened the conversa-tion by grabbing him was not corroborated by any wit-ness. Walsh testified that there was no pushing or shov-ing, and Hart stated that the whole thing was just aheated argument. Budaker would justify his placing hishands on Green, by claiming that Green put a clipboardon Budaker's chest, and then wrote his name down on it.Hart did not see Green put a clipboard on Budaker'schest, and it is against all probabilities that the olderGreen would so lay a clipboard on the chest of theangry, much younger looking Budaker, who was a pow-erful man, 6 feet 2 inches, and 210 pounds. It is also tobe noted that in an affidavit given by Budaker to aBoard agent I week after his discharge, he did not men-tion a clipboard, or that there was any physical contactbetween any persons. Budaker was not handling anygrievance at the time he was discharged, but was in factwandering about the bakery, encouraging employeessuch as Brill and Sebest to shut their machines down,and telling or suggesting to employees such as Semerand Chandler that they go to the lunchroom.The facts in the two main cases cited by the GeneralCounsel and the Charging Party in support of their case,are clearly inapposite to the facts in the instant case. InChatham Manufacturing Company, Inc., 221 NLRB 760(1975), enfd. 538 F.2d 323 (4th Cir. 1976), the stewardwas clearly trying to file a grievance on behalf of theemployees when he was disciplined. In Precision CastingCompany, 223 NLRB 183 (1977), there was an unauthor-ized walkout by many employees. Following the termi-nation of the walkout, the employer admittedly singledout five shop stewards and suspended them, because asunion stewards, they had failed to abide by their contrac- SCHWEBEL BAKING COMPANY45tual responsibility to take reasonable steps to terminatethe work stoppage. Obviously, in the instant case, Walshand Budaker were not singled out after the walkout wasterminated, and then disciplined. They were dischargedduring the height of the walkout when they were notperforming the duties of a shop steward.The Charging Party points out in his hrief that Re-spondent also fired five other employees on the same dayfor refusing to return to their work stations, Brill, Semer,Hart, Svetlack, and Zamodia. Since three of these em-ployees, Brill, Semer, and Hart, were reinstated sometime later, the argument is then made that since Re-spondent has made no explanation why the two stewardswere not reinstated, it necesarily follows that the Re-spondent singled out the other two stewards for disci-pline as in Precision Casting. This argument has no bear-ing on Budaker's discharge as he was fired for making anassault on a company official. I also find that this bareassertion as to Walsh does not meet the General Coun-sel's burden of proof. The record does not show howmany employees were terminated, although during thecourse of the hearing there was testimony that manymore than seven were discharged. The record, also, doesnot show how many employees were reinstated, or whyany employees were reinstated, including Brill, Semer,and Hart.30The Charging Party's statement, not beingsupported by proof, cannot be boot strapped to stand asa proven conclusion.General Counsel introduced no evidence to show hos-tility of any degree to Walsh and Budaker, or that theRespondent had ever sought to bar them, or any othersteward from handling grievances. In fact, the evidenceis totally to the contrary, as admitted by these two stew-ards and former steward Santangelo. Walsh and Bu-daker's words and actions plainly show that they had de-termined to take matters into their own hands, had30 It is well established that an employer may choose among wrongdo-ers in meting out discipline. See N.L.R.B. v. Fansteel Metallurgical Corpo-ration., 306 U.S. 240, 259 (1939).chosen to totally ignore the grievance procedure of thecollective-bargaining agreement, as well as the authorityof management, and had abandoned their duties as stew-ards. Their actions totally exceeded the boundaries of ac-ceptable conduct, and made a mockery of the collective-bargaining process. Accordingly, I find that the GeneralCounsel did not sustain his burden of establishing by apreponderance of the evidence that Jack E. Walsh andHenry George Budaker were discriminatorily dischargedin violation of Section 8(a)(3) and (1) of the Act. It istherefore recommended that the complaint be dismissed.Rivieria Manufacturing Co., 167 NLRB 772 (1967); Stop& Shop, Inc., 161 NLRB 75 (1966).CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of the Act.3. The Respondent has not discriminated against em-ployees Jack E. Walsh and Henry George Budaker, andhas not engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) if the Act,there is issued the hereby recommended:ORDER 3 It is hereby ordered that the complaint herein be, andit hereby is, dismissed in its entirety."In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.S C H W E B E L B A K I N G C O M P A N Y 45~~~~~~~~~~~~~~~~~~~~~~~~~